
	
		II
		110th CONGRESS
		1st Session
		S. 1438
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve railroad safety.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Railroad Crossing and Hazardous
			 Materials Transport Safety Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Rail crossing safety
					Sec. 101. Review of safety of highway-rail grade
				crossings.
					Sec. 102. Study on alternative safety enforcement
				methods.
					Sec. 103. Highway-rail grade crossing safety.
					Sec. 104. Special Advisor for Highway-Rail Grade Crossing
				Safety.
					Sec. 105. Employment of safety investigation
				personnel.
					Sec. 106. Increased civil penalties for violations of
				requirements related to highway-rail grade crossing safety.
					Sec. 107. Definition of highway-rail grade
				crossing.
					Sec. 108. Safety enforcement grants.
					Sec. 109. Infrastructure safety improvement grants.
					Sec. 110. Rail station platform gap improvement and compliance
				grants.
					Sec. 111. Authorization of appropriations.
					TITLE II—Safe transport of hazardous materials
					Sec. 201. Increased civil penalties for violations of rules
				regarding transportation of hazardous materials.
					Sec. 202. Revocation of compliance orders.
					Sec. 203. Safety inspections of railroad cars carrying
				hazardous materials.
					Sec. 204. Requirement for railroad carriers to provide
				hazardous materials lists.
					Sec. 205. Miscellaneous amendments to chapter
				51 of title
				49.
					Sec. 206. Employment of hazardous materials
				inspectors.
					Sec. 207. Authorization of appropriations.
				
			IRail
			 crossing safety
			101.Review of
			 safety of highway-rail grade crossings
				(a)ReviewThe
			 Secretary of Transportation shall conduct a comprehensive review of the safety
			 of all highway-rail grade crossings in the United States. The matters reviewed
			 shall include security measures, safety conditions, past accidents, and
			 possible safety improvements. In the conduct of the review, the Secretary shall
			 determine whether it is advisable to close any of the highway-rail grade
			 crossings.
				(b)Priority
			 listBased on the information collected pursuant to subsection
			 (a), the Secretary shall compile, maintain, and submit to Congress a list of
			 the 5,000 highway-rail grade crossings that have the greatest need for safety
			 improvements. The information considered shall include the population density
			 near the highway-rail grade crossings and the number of accidents and incidents
			 at crossings that are reported to the Federal Railway Administration.
				(c)Inclusion in
			 highway-rail grade crossing databaseThe Secretary shall include
			 the information collected under subsection (a) and the priority list submitted
			 under subsection (b) in the national database on the safety of highway-rail
			 grade crossings required under section 20154(a) of title 49, United States
			 Code, as added by section 103.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $100,000 to carry out this section.
				102.Study on
			 alternative safety enforcement methods
				(a)StudyThe
			 Secretary of Transportation shall conduct a study to determine the best methods
			 for enforcing and encouraging compliance with laws related to highway-rail
			 grade safety for railroads, motor vehicles, and pedestrians.
				(b)ReportThe
			 Secretary shall submit a report to Congress that contains the results of the
			 study conducted under subsection (a).
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $100,000 to carry out this section.
				103.Highway-rail
			 grade crossing safety
				(a)Highway-rail
			 grade crossing safetySubchapter II of chapter 201 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						20154.Highway-rail
				grade crossing safety
							(a)Database of
				highway-rail grade crossing safety information
								(1)Requirement for
				databaseThe Secretary of Transportation shall maintain a
				national database of information on the safety of highway-rail grade crossings
				in the United States.
								(2)Accident and
				incident reports to be includedThe Secretary shall include in
				the database under paragraph (1), with other information on the safety of
				highway-rail grade crossings, information from incident reports filed with the
				Federal Railroad Administration regarding accidents and other safety-related
				incidents that have occurred at highway-rail grade crossings, including reports
				submitted under paragraph (1) of subsection (c) and the results of
				investigations under paragraph (2) of such subsection.
								(b)Investigations
				of fatal accidentsThe Secretary of Transportation shall conduct
				an investigation regarding the cause of each fatal accident that occurs at a
				highway-rail grade crossing.
							(c)Accident
				reportsThe Secretary of Transportation shall prescribe
				regulations—
								(1)requiring that,
				not later than 7 days after being involved in an accident at a highway-rail
				grade crossing, a railroad carrier submit to the Administrator an accident
				report on that accident as prescribed by the Federal Railroad Administration
				Guide for Preparing Accident/Incident Reports; and
								(2)subjecting the
				railroad carrier to a civil penalty of $10,000 for each day that the railroad
				carrier fails to submit such report after the due date.
								(d)Crossing
				malfunction reportsThe Secretary of Transportation shall
				prescribe regulations—
								(1)requiring that a
				railroad carrier submit to the Administrator a Highway Rail-Grade Crossing
				Warning System Report regarding an activation failure of a highway-rail grade
				crossing warning system not later than 5 days after the railroad carrier is on
				notice of such failure; and
								(2)subjecting the
				railroad carrier to a civil penalty of $5,000 for each day that the railroad
				carrier fails to submit such report after the due date.
								(e)Safety
				improvementsThe Secretary of Transportation shall prescribe
				regulations for improving the safety, maintenance, and surveillance of
				highway-rail grade crossings, including regulations providing for—
								(1)the installation
				of surveillance cameras at crossings at which 1 or more fatal accidents have
				occurred; and
								(2)a system of
				annual inspection of every crossing by a State or Federal inspector to ensure
				that automated safety systems are in working order, that there is no vegetation
				or other obstruction blocking the view of crossing warning signs at critical
				locations in approaches to crossings, and that appropriate crossing warning
				signs and other safety measures are in place.
								(f)Cooperation
				with federal railroad administration
								(1)Identification
				of obstructive entitiesThe Secretary of Transportation
				shall—
									(A)identify any
				public or private entity that prevents the Administrator from making necessary
				safety improvements at a highway-rail grade crossing included on the priority
				list of dangerous crossings submitted to Congress by the Secretary of
				Transportation under section 101(b) of the Railroad Crossing and Hazardous Materials Transport Safety
				Act of 2007;
									(B)submit to the
				Secretary of Transportation—
										(i)a
				list of the public and private entities identified pursuant to subparagraph
				(A); and
										(ii)recommendations
				for withholding from such public entities funds in the amounts specified under
				paragraph (3) that are otherwise to be disbursed from the Highway Trust Fund
				during the fiscal year in which such determination is made; and
										(iii)submit to the
				committees of Congress named in paragraph (2)—
											(I)a list of the
				public and private entities identified pursuant to subparagraph (A); and
											(II)a report on the
				recommendations made pursuant to subparagraph (B)(ii).
											(2)Congressional
				committeesThe committees of Congress referred to in paragraph
				(1)(B) are—
									(A)the Committee on
				Commerce, Science, and Transportation of the Senate;
									(B)the Committee on
				Transportation and Infrastructure of the House of Representatives;
									(C)the Committee on
				Banking, Housing, and Urban Affairs of the Senate;
									(D)the Committee on
				Financial Services of the House of Representatives; and
									(E)the Committee on
				Environment and Public Works of the Senate.
									(3)Amounts to be
				withheldThe amounts referred to in paragraph (1)(B)(ii) are the
				percentages of the funds apportioned to the State of the relevant public entity
				for fiscal year 2006 under paragraphs (1), (3), and (4) of section 104(b) of
				title 23, United States Code, as follows:
									(A)For fiscal year
				2007, 2 percent.
									(B)For fiscal year
				2008, 4 percent.
									(C)For fiscal year
				2009, 6 percent.
									(D)For fiscal year
				2010, and each fiscal year thereafter, 8 percent.
									(g)Defined
				termIn this section, the term accident means an
				impact between on-track railroad equipment and an automobile, bus, truck,
				motorcycle, bicycle, farm vehicle, or
				pedestrian.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 201
			 of title 49, United States Code, is amended by adding at the end the
			 following:
					
						
							20154. Highway-rail grade crossing
				safety.
						
						.
				104.Special
			 Advisor for Highway-Rail Grade Crossing SafetySection 102 of title 49, United States Code,
			 is amended—
				(1)by redesignating subsection (g) as
			 subsection (h); and
				(2)by inserting after subsection (f) the
			 following:
					
						(g)Special Advisor
				for Highway-Rail Grade Crossing Safety
							(1)EstablishmentThere
				is a Special Advisor for Highway-Rail Grade Crossing Safety in the office of
				the Under Secretary of Transportation for Policy (referred to in this
				subsection as the Special Advisor), who shall be appointed by
				the Secretary of Transportation.
							(2)DutiesThe
				Special Advisor shall—
								(A)develop and
				evaluate policies related to improving nationally the safety of highway-rail
				grade crossings;
								(B)advise the
				Secretary of Transportation, the Administrator of the Federal Highway
				Administration, and Congress regarding the status of—
									(i)efforts to
				improve the safety of highway-rail grade crossings;
									(ii)pending
				investigations of accidents and other safety-related incidents that have
				occurred at highway-rail grade crossings; and
									(iii)pending civil
				and criminal actions related to highway-rail grade crossing safety;
									(C)evaluate the
				efforts of railroad carriers to improve safety measures related to highway-rail
				grade crossings;
								(D)monitor actions
				taken by railroad carriers in response to failures of highway-rail grade
				crossing warning systems;
								(E)monitor the
				progress of, and ensure the expeditious completion of, Federal Railroad
				Administration investigations of accidents and other safety-related incidents
				that have occurred at highway-rail grade crossings;
								(F)ensure that fair
				and adequate penalties are imposed for safety violations related to
				highway-rail grade crossings by—
									(i)advising the
				Chief Counsel of the Federal Railroad Administration regarding penalty
				decisions;
									(ii)submitting an
				annual report to Congress on penalties assessed for such violations, including
				information on the minimum and maximum possible fines, the initial fine
				recommendations, and the fines actually imposed; and
									(iii)consulting with
				the Secretary of Transportation and the Attorney General to ensure that
				railroad carriers responsible for such violations are consistently fined fairly
				and in accordance with the law; and
									(G)establish
				priorities and prescribe regulations related to improving highway-rail grade
				crossing
				safety.
								.
				105.Employment of
			 safety investigation personnel
				(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Transportation shall employ 50 grade crossing
			 inspectors to conduct annual safety reviews, including reviews in connection
			 with the comprehensive review required under section 101.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
				106.Increased
			 civil penalties for violations of requirements related to highway-rail grade
			 crossing safety
				(a)In
			 generalSubchapter II of chapter 201 of title 49, United States
			 Code, as amended by section 103(a), is further amended by adding at the end the
			 following:
					
						20155.Civil
				penalties for violations of requirements related to highway-rail grade crossing
				safetyThe Secretary of
				Transportation shall prescribe regulations that subject a railroad carrier that
				knowingly violates, or knowingly causes a violation of, a requirement related
				to highway-rail grade crossing safety that is applicable to such carrier under
				this subchapter—
							(1)to a civil
				penalty of not less than $1,000,000 and not more than $20,000,000 if the
				violation involves gross negligence and results in a fatal accident;
							(2)to a civil
				penalty of not less than $25,000 and not more than $10,000,000 if the violation
				involves gross negligence and does not result in a fatal accident; or
							(3)to a civil
				penalty of not less than $10,000 and not more than $1,000,000 if the violation
				does not involve gross
				negligence.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 201
			 of title 49, United States Code, as amended by section 103(b), is further
			 amended by adding at the end the following:
					
						
							20155. Civil penalties for violations of
				requirements related to highway-rail grade crossing
				safety.
						
						.
				107.Definition of
			 highway-rail grade crossing
				(a)In
			 generalIn this Act, the term highway-rail grade
			 crossing means any street or highway crossing over a line of railroad at
			 grade.
				(b)Definition for
			 chapter 201 of title
			 49Section 20102 of title 49,
			 United States Code, is amended—
					(1)in paragraph (1),
			 by striking the period at the end and inserting a semicolon;
					(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(3)highway-rail
				grade crossing means any street or highway crossing over a line of
				railroad at
				grade.
							.
					(c)Repeal of
			 superseded provisionSection 20153(a) of such title is
			 amended—
					(1)by striking
			 paragraph (1); and
					(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
					108.Safety
			 enforcement grants
				(a)Grants
			 authorized
					(1)In
			 generalThe Secretary of Transportation may award grants to State
			 and local law enforcement agencies to support the enforcement of traffic safety
			 laws at highway-rail grade crossings.
					(2)Maximum
			 amountThe Administrator may not award a grant under this section
			 in an amount in excess of $250,000.
					(b)Application
					(1)In
			 generalEach law enforcement agency desiring a grant under this
			 section shall submit an application to the Administrator at such time, in such
			 manner, and containing such information as the Administrator may reasonably
			 require.
					(2)Selection
			 criteriaIn selecting grant recipients under this section, the
			 Administrator shall give priority to law enforcement agencies within
			 jurisdictions in which accidents have occurred at highway-rail grade
			 crossings.
					109.Infrastructure
			 safety improvement grants
				(a)Grants
			 authorized
					(1)In
			 generalThe Secretary of Transportation may award grants to
			 States and local governments for safety improvements to rail
			 infrastructure.
					(2)Maximum
			 amountThe Administrator may not award a grant under this section
			 in an amount in excess of $250,000.
					(b)Application
					(1)In
			 generalEach State or local government desiring a grant under
			 this section shall submit an application to the Administrator at such time, in
			 such manner, and containing such information as the Administrator may
			 reasonably require.
					(2)Selection
			 criteriaIn selecting grant recipients under this section, the
			 Administrator shall give priority to States and local governments within
			 jurisdictions in which the age and poor condition of the rail infrastructure
			 causes hazardous conditions.
					110.Rail station
			 platform gap improvement and compliance grants
				(a)Grants
			 authorizedThe Secretary of Transportation is authorized to award
			 grants to States and local transportation authorities to assist in complying
			 with the requirements under the American with Disabilities Act (42 U.S.C. 12101
			 et seq.), including regulations issued pursuant to section 504 of such Act (42
			 U.S.C. 12204).
				(b)Maximum
			 amountThe Secretary may not award a grant under this section in
			 an amount in excess of $5,000,000 per year.
				(c)Selection
			 criteriaGrants under this section may be awarded to any public
			 transportation authority whose rail selection platforms are not in compliance
			 with the requirements under the American with Disabilities Act (42 U.S.C. 12101
			 et seq.).
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $50,000,000 for each of the fiscal years 2008 through 2012 for grants under
			 this section.
				111.Authorization
			 of appropriations
				(a)Safety
			 improvements
					(1)In
			 generalThere are authorized to be appropriated $400,000,000 for
			 each of the fiscal years 2007 through 2012, for safety improvements, including
			 the purchasing, installation, and maintenance by the Secretary of
			 Transportation of safety equipment and devices, at highway-rail grade
			 crossings.
					(2)Priority
			 listNot less than $100,000,000 of the amount appropriate
			 pursuant to paragraph (1) shall be made available for such safety improvements
			 at highway-rail grade crossings that are included on the priority list of
			 dangerous crossings submitted to Congress under section 101(b).
					(b)Safety
			 enforcement grantsThere are authorized to be appropriated
			 $50,000,000 in each of the fiscal years 2007 through 2012 to carry out section
			 108.
				(c)Infrastructure
			 safety improvement grantsThere are authorized to be appropriated
			 $50,000,000 in each of the fiscal years 2007 through 2012 to carry out section
			 109.
				IISafe transport
			 of hazardous materials
			201.Increased
			 civil penalties for violations of rules regarding transportation of hazardous
			 materialsSection 5123(a) of
			 title 49, United States Code, is amended—
				(1)in paragraph (1),
			 by redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
				(2)by striking
			 (1) A person and inserting (1)(A) Except as provided in
			 paragraph (2), a person;
				(3)by redesignating
			 paragraph (2) as subparagraph (B); and
				(4)by inserting
			 after subparagraph (B), as redesignated by paragraph (3), the following:
					
						(2)A railroad carrier that knowingly
				violates a regulation prescribed or order issued under this chapter shall be
				subject to a civil penalty—
							(A)of not less than $50,000 and not more
				than $10,000,000 if the violation involved gross negligence and resulted in a
				fatal accident;
							(B)of not less than $5,000 and not more
				than $2,500,000 if the violation involved gross negligence and did not result
				in a fatal accident; or
							(C)of not less than $5,000 and not more
				than $50,000 if the violation did not involve gross
				negligence.
							.
				202.Revocation of
			 compliance ordersChapter 51
			 of title 49, United States Code is amended by adding at the end the
			 following:
				
					5128.Revocation of
				compliance orders for certain railroad carriersThe Secretary of Transportation shall revoke
				any compliance order issued under this chapter if a railroad carrier commits a
				gross violation of such order that results in a derailment or other accident
				involving railroad cars transporting hazardous
				materials.
					.
			203.Safety
			 inspections of railroad cars carrying hazardous materialsChapter 51 of title 49, United States Code,
			 as amended by section 202, is further amended by adding at the end the
			 following:
				
					5129.Age limits
				for tank cars carrying hazardous materials
						(a)Newer tank
				carsA railroad car manufactured after the date of the enactment
				of this section may not be used to carry hazardous materials unless such car
				has passed a Federal safety inspection during the preceding 15 years.
						(b)Older tank
				carsA railroad car manufactured before the date of the enactment
				of this section may not be used to carry hazardous materials unless such
				car—
							(1)passes a Federal
				safety inspection not later than 1 year after such date; and
							(2)has passed a
				Federal safety inspection during the preceding 15 years.
							(c)Date of
				manufactureFor purposes of this section, the date of manufacture
				of a railroad car is the date on which such car is first placed into
				service.
						.
			204.Requirement
			 for railroad carriers to provide hazardous materials listsChapter 51 of title 49, United States Code,
			 as amended by sections 202 and 203, is further amended by adding at the end the
			 following:
				
					5130.Requirement
				for railroad carriers to provide hazardous materials lists
						(a)Authority To
				request listA State homeland security coordinator may submit up
				to 12 requests per year to any rail carrier for a comprehensive list of all
				hazardous materials scheduled to be transported through such State by such rail
				carrier during any 6-month period.
						(b)Requirement To
				provide listNot later than 30 days after receiving a request
				from a State homeland security coordinator under subsection (a), a railroad
				carrier shall submit the requested list to such coordinator.
						(c)Scope of
				informationA railroad carrier submitting a list under this
				section shall not be required to include on such list information relating to
				the specific times, locations, or amounts of shipments of hazardous
				materials.
						.
			205.Miscellaneous
			 amendments to chapter 51 of title
			 49
				(a)Definition of
			 railroad carrierSection 5102 of title 49, United States Code, is
			 amended—
					(1)by redesignating
			 paragraphs (11), (12), and (13), as paragraphs (12), (13), and (14),
			 respectively; and
					(2)by inserting
			 after paragraph (10) the following:
						
							(11)railroad
				carrier has the meaning given that term in section 20102 of this
				title.
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 title 49 is amended by striking the item relating to section 5128 and inserting
			 the following:
					
						
							5128. Revocation of compliance orders for
				certain railroad carriers.
							5129. Age limits for railroad cars carrying hazardous
				materials.
							5130. Requirement for railroad carriers to provide hazardous
				materials lists.
							5131. Authorization of
				appropriations.
						
						.
				206.Employment of
			 hazardous materials inspectorsNot later than 5 years after the date of the
			 enactment of this Act, the Secretary of Transportation shall increase the
			 number of hazardous materials inspectors employed by the Federal Railroad
			 Administration by 100 percent compared to the number of such inspectors
			 employed on the date of the enactment of this Act.
			207.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			
